ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The sequence listing filed 2/22/2022 has been entered.
This application is in condition for allowance except for the presence of claims 1-8 and 19, directed to inventions non-elected without traverse.  Accordingly, claims 1-8 and 19 are cancelled below.  

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jongwon Kim on March 10, 2022.  

The application has been amended as follows: 
Claim 12 (Currently amended).  The method according to claim 11, wherein said sample is at least one selected from the group consisting of oral epithelial cells, oral blood, oral saliva, oral calculus, oral plasma, and their solution.  



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The amendments to the claims have overcome the rejection under 35 USC 101 because the use of the primer pair of SEQ ID NO: 1 and 2 and the primer pair of SEQ ID NO: 3 and 4 is not well understood, routine, or conventional.
The claim amendments have overcome the rejections under 35 USC 112(b), which are thus withdrawn.
The closest prior art is set forth in sections 7-8 of the office action dated 5/6/2021.  The claims are allowable over the closest prior art because the prior art does not teach or fairly suggest a method of diagnosing risk of metabolic syndrome or metabolic syndrome-related diseases, by amplifying genomic DNA of microorganisms comprising Peptococcus spp. and Granulicatella spp. from an oral sample of a subject using SEQ ID NOs: 1-4, obtaining a ratio of an amplification product amount of Peptococcus spp. and Granulicatella spp., wherein the amplification product amount is an absolute quantitative value obtained by performing absolute quantitative analysis or a relative quantitative value obtained by performing relative quantitative analysis comparing the ratio of the amplification product amount of Peptococcus spp. and Granulicatella spp. with that of a normal control sample, determining the subject has occurrence or risk of metabolic syndrome or metabolic syndrome-related diseases, when (a) the ratio of the amplification product amount of Peptococcus spp. and Granulicatella spp. of the subject is lower than that of the normal control sample, and (b) the ratio of the absolute quantitative value of Peptococcus spp. and Granulicatella spp. is 0.01 to 0.6 or the ratio of the relative quantitative value of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Jehanne Sitton whose telephone number is (571) 272-0752.  The examiner is a hoteling examiner and can normally be reached Mondays-Fridays from 8:00 AM to 2:00 PM.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571) 272-0731.  The fax phone number for this Group is (571) 273-8300.  
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.

	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/JEHANNE S SITTON/Primary Examiner, Art Unit 1634